                                         101 Filed 07/20/20
         Case 1:19-cr-00209-RMB Document 100       07/29/20 Page 1 of 2


                       LAW OFFICE OF SAM A. SCHMIDT
                              115 BROADW AY SUITE 1704
                                NEW YORK, N.Y. 10006
                                        (212) 346-4666
                                FACSIMILE (212) 566-1068
                                 e-mail lawschmidt@aol.com


Sam A. Schmidt, Esq.
__________________


                                               July 20, 2020

Honorable Richard M. Berman, USDJ
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
BY ECF
                         Re: United States v. Terrance Morgan
                              19 Cr. 209 (RMB)

Dear Judge Berman:

       I write to request a modification of Mr. Morgan’s supervised release. When
Mr. Morgan was sentenced to time served on May 5, 2020, we did not know
whether Mr. Morgan would be released immediately or held as a result of an
immigration hold. Your Honor’s sentence included the requirement that should
Mr. Morgan be released, he would spend the first three (3) months of supervised
release in home confinement.

       As it turned out, because he was brought to this district from a Georgia State
facility, he was held in MDC awaiting transfer back to Georgia. And he waited.
After contacting numerous individuals at the United States Marshall Service, the
Bureau of Prisons and the Civil Division of the United States Attorney’s Office for
this district, on June 15, 2020, Mr. Morgan began his journey through the Bureau
of Prisons facilities to Georgia. On July 15, 2020, Mr. Morgan was released from
the Georgia State authorities and I.C.E. decided not to keep him custody. Thus, he
began living with his sister on July 15, 2020. He will be reporting to the office of
the United States Department of Probation, tomorrow, July 21, 2020.

       As a result of his additional two months and ten days in jail, Mr. Morgan
respectfully requests that your Honor modify his conditions of supervised release
to eliminate the need for him to remain in home confinement. I have

                                           1
       Case 1:19-cr-00209-RMB Document 101
                                       100 Filed 07/29/20
                                                 07/20/20 Page 2 of 2



communicated with the government attorneys and they have indicated that they
take no position on this request.

       If your Honor has any questions, please do not hesitate to contact me. The
best telephone number to reach me at this time is 917 687-8620.

      Thank you for your Honor’s consideration of this matter.


                                             Sincerely yours,
                                                   /s/
                                             Sam A. Schmidt

Application respectfully denied. See
Judgment dated May 5, 2020.




    7/29/2020




                                         2
